Citation Nr: 1720216	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Cleveland, Ohio, before the undersigned Veterans Law Judge sitting in Washington, DC. The hearing transcript has been associated with the record.   

This case was previously before the Board in May 2014, where the Board remanded the issues on appeal for additional development, including attempting to obtain Social Security Administration (SSA) records.  SSA records have been associated with the record.  As such, an additional remand to comply with the May 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left foot disability.

2.  The currently diagnosed left toe disorder has clearly been attributed to an intercurrent cause (a post-service, work-related injury).   





CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2016).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

A December 2010 letter sent to Veteran included notice about what information and evidence is necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2010 notice letter contained information regarding how disability ratings and effective dates are assigned; therefore, VA satisfied its duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment records, the January 2011 VA examination report, the March 2013 Board hearing transcript, the Veteran's statements, and SSA records.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for Left Foot Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he injured the left foot during basic training.  See Board hearing transcript at 3.  The Veteran contends that this left foot injury in service is the source of a left foot disability.
The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left foot disability.  VA examined the left foot as part of the January 2011 examination.  The January 2011 VA examiner physically examined the left foot and observed the Veteran stand and walk.  The VA examiner assessed that X-rays of the left foot were not needed.  

To the extent that the January 2011 VA examiner noted postoperative fusion of the great toe of the left foot, the Board finds that the left toe disorder is clearly attributable to an intercurrent cause - specifically a post-service work-related injury.  See 38 C.F.R. § 3.303(b).  A July 2010 private treatment record reflects treatment for a left toe disorder as due to a (post-service) work-related injury.  The July 2010 private examiner assessed the ability to stand and walk for approximately four to five hours and the ability to lift and carry objects up to 30 pounds.  A December 2010 VA treatment record specifically attributes the left toe disorder to a work-related industrial injury.  The December 2010 VA examiner also noted treating the left toe disorder for the previous year.  A February 2011 VA treatment record reflects toe fusion due to a work-related injury.  A May 2011 VA treatment record reflects left toe surgery approximately five years prior.  A June 2012 VA treatment record reflects left toe surgery due to a work-related injury.  Similarly, review of VA treatment records does not include evidence of a current left foot disability.

Further, the Veteran has asserted that he injured the left foot during basic training, and that this left foot injury in service is the source of a left foot disability.  See Board hearing transcript at 3.  A left toe disorder which has clearly been attributed to a (post-service) work-related injury, in the factual context of this case, is by necessary logical inference unrelated to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The context or history of this case shows a post-service work-related injury to the left foot with onset of left foot symptoms contemporaneous and subsequent to the post-service foot injury, as well as multiple medical opinions relating the left foot disorder to the post-service work-related foot injury.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

As the weight of the evidence shows no current left foot disability, in the context of no left foot injury in service, service connection for a left foot disorder is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left foot disorder is denied.  



REMAND

Service Connection for Left Knee Disorder 

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a left knee disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that the claimed left knee disorder is due to service.  During the March 2013 Board hearing, the Veteran testified that he injured the left knee during basic training, simultaneous with other injuries to his right knee and both feet.  See Board hearing transcript at 3.  The Veteran explained that he did not report the injuries to service medical staff, but that he was seen for treatment.  See id. at 3-4, 7-8.  

An October 1979 service treatment record reflects treatment for left knee swelling after falling during marching.  An October 1979 left knee radiographic report reflects the knee was evaluated as normal.  The record does not include a service separation examination because the Veteran declined the opportunity to be examined.  See April 1980 DA Form 2496.

An August 2007 VA treatment record reflects that the Veteran reported falling because of icy stairs.  The August 2007 VA examiner noted a left knee tear of the  medial cartilage or meniscus.  A December 2010 VA treatment record reflects that the Veteran reported recently falling from a ladder.  The December 2010 VA examiner assessed both a left knee contusion and sprain. 

The January 2011 VA examination report reflects that the VA examiner diagnosed left knee arthritis and opined that the left knee disorder was unrelated to service; however, the January 2011 VA examiner did not comment on, or address, the October 1979 service treatment record showing treatment for left knee swelling after falling.  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the left knee disorder.    

Accordingly, the issue of service connection for a left knee disorder is REMANDED for the following action:

1.  Send the claims file for a new medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should answer the following question:
 
Is it at least as likely as not (50 percent probability or greater) that any diagnosed left knee disorder, to include, but not limited to, arthritis, is related to service?  What is the most likely etiology of the left knee disorder? 

In offering this opinion, the VA examiner should specifically discuss (1) the October 1979 service treatment record showing treatment for left knee swelling, (2) the August 2007 VA treatment record noting a left knee tear, and (3) the December 2010 VA treatment record reflecting a left knee contusion and sprain.  

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. 

2.  Then readjudicate the issue of service connection for a left knee disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


